DETAILED ACTION 
This Office action has been issued in response to amendment filed January 20, 2022. 
Claims 1, 3, 8, 11, 16 and 18 have been amended. Currently, claims 1-20 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-20 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s arguments with respect to claim 35 USC 112 2nd paragraph rejection have been fully considered, but they are not fully persuasive. Claims 1, 3, 8, 11, 16 and 18 recited the limitations of “establish connection”. The phrase establish does not necessarily connect to save an object to the distributed storage system and does not show that a computer/storage system (or other hardware component) has actually be configured to perform the recited task. As such, the limitation can interpret as intended use and the rejection is hereby sustained. Examiner suggest to change the term as “configure to”. Appropriate correction is required.
Applicant’s arguments directed to 35 USC 102(b) (i.e. on pages 8-9) rejection have been fully considered, but they are not fully persuasive. Bakre et al. (US 2016/0246676 A1) teach a plurality of storage node computing devices are identified based on an application of the ILM policy to metadata received from one of the storage node computing devices and associated with an object ingested by the one of the storage node computing devices (abstract), when the ILM policy specifies that a replication data protection schemes (corresponding to the ILM policy rule) is implemented, the storage management computer instructs the storage node computer that ingested by the object to create and distribute at least two copies ([0042]), these features clearly teaches the amended claim recited limitations of “capturing, by the node, metadata associated with the object during ingest of the object; determining, during ingest of the object, a storage location for a copy of the object based on evaluating an information lifecycle management (ILM) policy rule and the metadata associated with the object; and creating, during ingest of the object, the copy of the object at the storage location based on the evaluated ILM policy rules”. Any other arguments presented by applicants are the same or similar arguments and they are moot for at least the reasons set forth above and the rejections presented below. The 35 USC 102 do not requires exact details and identical arrangement. Rather, implicit and inherent disclosures of a reference can be used in support of a 35 USC 102 rejection. See MPEP 2112 (stating “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.”), In re Preda, 159 USPQ 342, 344 (CCPA 1968) (stating when discussing a question of anticipation “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom”. Applicant’s representative fails to consider the references on the prior art section cited on the non-final office action (e.g. rejection sent on 10/27/21). For example the references Sirton et al. (US 2018/0314706 A1) teach the amended claim recited limitations [0010], e.g. ILM rules appliers deployed, the object metadata for evaluation against ILM rules on nodes throughout the storage system, [0012], e.g. ingest refers by nodes according to a clinet request and any governing ILM policy. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. Examiner examines the claims based on ‘broad and reasonable interpretation of claim’ as recommended by MPEP§ 2105. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 3, 8, 11, 16 and 18 recited the limitations of “establish connection”. The phrase establish can interpret as intended use. The phrase establish does not necessarily connect to save an object to the distributed storage system and does not show that a computer/storage system (or other hardware component) has actually be configured to perform the recited task.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


8.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bakre et al., (US 2016/0246676 A1), hereinafter Bakre.
As for claim 1, Bakre teaches a method comprising: a method comprising: receiving, by a node of a distributed storage system, a request to establish a connection to save an object to the distributed storage system (see [0005], distribute the object copies or one of the object fragments to one or more other of the storage node computing devices to be stored by at least the one or more other storage node computing devices on one or more disk storage devices);
capturing, by the node, metadata associated with the object during ingest of the object; determining, during ingest of the object, a storage location for a copy of the object based on evaluating an information lifecycle management (ILM) policy rule and the metadata associated with the object (see [0005], determine and identified computing storage node, information life cycle management (ILM) policy to metadata received from one of the storage node computing devices and associated with an object ingested by the one of the storage node computing devices; Also see response to arguments section above); 
and creating, during ingest of the object, the copy of the object at the storage location based on the evaluated ILM policy rules (see [0005], [0042], copy sent to one of the storage node computing devices  at each of three sites, then the storage management computing device instructs the one of the storage node computing device to generate and distribute at least two copies of the object; Also see response to arguments section above). 
As for claim 8, 
		The limitations therein have substantially the same scope as claim 1 because claim 8 is a device claim and for the limitations of determine that the copy cannot be made to the determined storage location. Bakre teaches such limitations on [0006],  e.g. generate one or more copies of the object or a plurality of fragments of the object according to the data protection scheme. Therefore, claim 18 is rejected for at least the same reasons as claim 1.
		As for claim 16, 
		The limitations therein have substantially the same scope as claims 1 and 8 because claim 16 is a non-transitory machine-readable medium claim. Therefore, claim 16 is rejected for at least the same reasons as claims 1 and 8.
		As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
wherein creating the copy of the object at the storage location is based on determining the copy of the object can be made at ingest (see [0007]).
		As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
further comprising returning a response to the client application that sent the request to establish the connection, the response indicated that the object was ingested (see abstract, [0022]).
		As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
wherein creating the copy of the object at the storage location is made without storing an interim copy of the object in the distributed storage system (see [0009]).
		As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
wherein creating the copy of the object at the storage location is made synchronously with ingesting the object (see [0050]-[0053]).
		As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		wherein the storage location comprises a plurality of storage locations and creating the copy of the object comprises storing data fragments of the copy of the object on different ones of the plurality of storage locations and parity fragments of the copy of the object on other ones of the plurality of storage locations (see [0050]-[0053]).
		As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
wherein the metadata comprises at least one of an ingest time, a last accessed time, an object name, a portion of the object name, an object key, a location of creation, an object size, a user metadata, and an object tag data (see [0018]).
		As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		wherein the machine executable code is further configured to cause the processor to: send a message indicating ingesting the object failed based on a determined ingest option requiring compliance with the ILM policy rule at ingest of the object (see [0007], [0009]).
		As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		wherein the machine executable code is further configured to cause the processor to: store the object based on a fallback ILM policy rule (see [0031]).
		As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		wherein the machine executable code is further configured to cause the processor to: store the object based on a fallback ILM policy rule and return a response to the client application that sent the request to establish the connection, the response indicating that the object was ingested (see abstract, [0022]). 
		As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		wherein the machine executable code is further configured to cause the processor to: store two interim object copies at two different nodes of the distributed storage system (see [0050]).
		As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		wherein the machine executable code is further configured to cause the processor to: store an object copy at each of a plurality of different nodes of the distributed storage system and perform an asynchronous evaluation of the ILM policy rule (see [0050]-[0053]).
		As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		wherein the machine executable code is further configured to cause the processor to: store an interim object copy at each of a plurality of different nodes of the distributed storage system and perform an asynchronous evaluation of the ILM policy rule on the interim object copy (see [0050]-[0053], [0056]).
		As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		wherein determining that the copy cannot be made to the determined storage location includes determining the storage location is temporarily unavailable (see [0050]-[0018]).

Prior Arts
9.	US 2018/0314706 A1 teaches a content transport service inserts metadata for objects at ingest into the higher priority queue (i.e., first priority queue) of the queues 127. The ILM rules applier 125 can dequeue in a manner that biases to the first priority queue without starving the second priority queue (e.g., weighted round robin) ([0015]).
US 2014/0172874 A1 teaches extracting metadata from the content file and, in response to determining a match between extracted metadata and metadata in a metadata repository, assigning the metadata score based on a weight value associated with the metadata in the metadata repository ([0048]).
Mitra et al. Query-based Partitioning of Documents and Indexes for Information Lifecycle Management; ACM 2008: teaches information lifecycle management provide system administrators with interfaces to classify data (page 623).
Additional prior arts: US 2018/0314706, US 9727522, US 2015/0347043, US 2017/0286239, US 2008/0281982, US 2018/0097708 teaches the claim recited limitations. These references are state of the art at the time of the claimed invention. 

Conclusion
10.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(a), 37 C.F.R. § 1.111(c)).
11.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
12.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154   
3/18/22